DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 12/16/21, which is entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/13/21 and 1/5/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Applicant’s arguments, see page 6, filed 12/16/21, with respect to an objection to claims 6 and 10 have been fully considered and are persuasive.  The objection of 9/17/21 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels, II et al. (US 10,197,297 B2) (hereinafter “Daniels”) in view of Marra (US 2008/0092742 A1) (hereinafter “Marra”). Both references are in the applicant’s field of endeavor, a ventilation unit for ventilating an indoor space comprising an air cleaning device. These two references, when considered together, teach all of the elements recited in claims 1 – 15 of this application.
Regarding claim 1, Daniels discloses a ventilation unit (the assembly including but not limited to the control system 300 in Fig. 15 and passive roof vent 150 in Fig. 18) for ventilating an indoor space by natural ventilation (“passive” ventilation, Abstract), the ventilation unit comprising: a first air port (166) for positioning outside the indoor space 
Marra teaches an air cleaning device (air cleaning unit 13), and the controller (12, 14, 23, 22, Fig. 5) is adapted to control the air cleaning device (paragraphs [0037] and [0048]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Daniels by replacing the air cleaning device of Daniels with that of Marra and adding its controller in order to 
Regarding claim 2, Daniels further discloses the air quality parameters comprise temperature and relative humidity (col. 14, lines 61 – 65).
Regarding claim 3, Daniels further discloses the air quality parameters comprise a particle pollution level (col. 14 line 67 – col. 15 line 1).
Regarding claim 4, Daniels further discloses the controller is further adapted to: implement a minimum flow restriction (vent door 158 is open, Fig. 19A) when the air quality parameters relating to the space outside the indoor space meet a first set of indoor air quality requirements (ambient temperature is above a predetermined temperature , col. 19 lines 6 – 21); and/or implement a maximum flow restriction (close vent door 158, Fig. 19B) when the air quality parameters relating to the space outside the indoor space meet a second set of indoor air quality requirements (ambient temperature is below a predetermined temperature, col. 19 lines 6 – 21).
Regarding claim 5, Daniels further discloses the controller (302) is further adapted to implement the control of the flow restriction to provide a number of air changes per hour of the indoor space which falls within a set range (controller 302 adjusts the flow areas of the vents 304 to achieve targeted conditions including rate of air changes in the building, e.g., 20 air changes per hour, col. 16 line 56 – col. 17 line 1).
Regarding claim 6, Daniels as modified by Marra as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this 
Marra teaches the air cleaning device (13, an embodiment of which is shown in Fig. 13, and associated structures and circuitry) comprises an electrostatic air cleaning device (para. [0064]) which comprises: a particle charging section (801); a particle precipitation section (100, 802), comprising parallel electrode plates (101a and 101b, Fig. 13, para. [0071]); a source of electric potential for applying a voltage between adjacent electrode plates in the precipitation section (para. [0071]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Daniels by specifying the air cleaning device in an electrostatic air cleaning device as taught by Marra in order to more efficiently remove particulates by ionizing them and then collecting them on a plate which causes less resistance than slowly clogging up a fabric filter with collected particulates.
Regarding claim 7, Daniels as modified by Marra as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the electrostatic air cleaning device further comprises a current sensor for measuring an electric current flowing through the parallel electrode plates, and wherein the controller is further adapted to determine a level of particle precipitation from the measured electric current flowing through the parallel electrode plates. Daniels does not explicitly contain this additional limitation.
Marra teaches the electrostatic air cleaning device (including sensor 21 in Fig. 5) further comprises a current sensor (221, Fig. 6) for measuring an electric current flowing through the parallel electrode plates (represented by 217 and 219, Fig. 6, functional limitation), and wherein the controller (14, 22, 23, Fig. 5) is further adapted to determine a level of particle precipitation from the measured electric current flowing through the parallel electrode plates (para. [0056]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Daniels by adding the current sensor as taught by Marra in order to create a signal that the controllers can use to control the voltage applied to the air cleaning device to effectively clean the air of particulates.
Regarding claim 8, Daniels further discloses an output device (user interface 313) for providing an output relating to one or more of: a contamination status of the air cleaning device; the air quality parameters relating to the space outside the indoor space; and the air quality parameters relating to the indoor space (the user interface 313 can be configured to allow users to monitor the readings of the sensors 306, col. 17 lines 14 – 16, which include the air quality parameters identified at col. 14 line 57 – col. 15 line 1).
Regarding claim 9, Daniels further discloses a plurality of ventilation units (plurality of passive vents, col. 14 lines 38 – 41) each as claimed in claim 1; and a communications system for enabling communication between the controllers of each ventilation unit thereby to enable coordinated control of the ventilation units (see data lines between sensors, controller, and vents in Fig. 15, and “one or more controllers” described at col. 21 lines 50 – 56).
Regarding claim 10, Daniels discloses a method of ventilating an indoor space by natural ventilation (“passive” ventilation, Abstract) using a ventilation unit of a ventilation system between the indoor space and an outside space (the ventilation units comprises the assembly including but not limited to the control system 300 in Fig. 15 and passive roof vent 150 in Fig. 18), the method comprising: determining air pressures in, or an air pressure difference between, the indoor space and the outside space in the vicinity of the ventilation unit (pressure in the building or pressure differential, col. 14 lines 57 – 61); determining air quality parameters in the outside space (temperature differential and humidity differential, col. 14 lines 62 – 65); determining air quality parameters in the indoor space (temperature in the building and humidity in the building, col. 14 lines 61 – 63); and controlling a restriction (vent door 158) to a flow across the ventilation unit (through openings 162, 164, and 166, Fig. 18), which flow results from a pressure differential between the indoor space and the outside space (col. 7 lines 23 – 35), in dependence on the determined air pressures and air quality parameters (col. 14 lines 39 – 51). Daniels does not explicitly disclose controlling an air cleaning device of the ventilation unit.
Marra teaches controlling an air cleaning device (13, Fig. 5) of the ventilation unit (paragraphs [0037] and [0048]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Daniels by adding replacing the screen of Daniels with the electric air cleaning device, and controlling the cleaning device, as taught by Marra in order to sense when filter lifetime has been reached by recording the overall leakage current occurring outside the 
Regarding claim 11, Daniels further discloses the air quality parameters comprise temperature, relative humidity (col. 14, lines 61 – 65) and a particle pollution level (col. 14 line 67 – col. 15 line 1).
Regarding claim 12, Daniels further discloses implementing a minimum flow restriction (vent door 158 is open, Fig. 19A) when the air quality parameters relating to the outside space meet a first set of indoor air quality requirements (ambient temperature is above a predetermined temperature, col. 19 lines 6 – 21); and implementing a maximum flow restriction (close vent door 158, Fig. 19B) when the air quality parameters relating to the outside space meet a second set of indoor air quality requirements (ambient temperature is below a predetermined temperature, col. 19 lines 6 – 21).
Regarding claim 13, Daniels further discloses implementing the control of the flow restriction to provide a number of air changes per hour of the indoor space which falls within a set range (controller 302 adjusts the flow areas of the vents 304 to achieve targeted conditions including rate of air changes in the building, e.g., 20 air changes per hour, col. 16 line 56 – col. 17 line 1).
Regarding claim 14, Daniels further discloses providing communication between multiple ventilation units of the ventilation system thereby to enable coordinated control of the ventilation units (see data lines between sensors, controller, and vents in Fig. 15).
Regarding claim 15, Daniels further discloses computer program code means (programmable control protocol 314) which is adapted, when said computer program is run on a computer, to implement the method of claim 10 (col. 16 line 56 – col. 17 line 2).

Response to Arguments
The Office acknowledges Applicant’s discussion of the previous claim interpretation under 112f in pages 6 – 7 of the Remarks filed 12/16/21. The Office interprets the remarks as a discussion and not an argument against the interpretation under 112f made in the non-final action of 9/17/21.
Applicant's arguments filed 12/16/21 on pages 7 – 9 against the rejection of independent claims 1 and 10 for obviousness over Daniels in view of Marra have been fully considered but they are not persuasive. In particular, at the bottom of page 8, Applicant argues that Marra controls the air cleaning device based on the air pollution level, but not in dependence of the air pollution level as well as on air pressures.
In response, the Office points out that the rejection of claims 1 and 10 are for obviousness over Daniels as modified by Marra. The references together disclose the claimed combination, not Marra alone. Therefore, the Office maintains the rejection of these claims for the reasons more fully set forth above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762